116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Myron KOERNER, Appellant,Marvin T. RUNYON, Postmaster General of the United StatesPostal Service, Appellee.
No. 97-1106.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 12, 1997Filed:  June 24, 1997

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, FLOYD R. GIBSON, and MORRIS, SHEPPARD, ARNOLD, Circuit Judges.
PER CURIAM.


1
Myron Koerner, the plaintiff below, appeals the order of the District Court1 granting the motion of the defendant, the Postmaster General, for summary judgment in this action brought under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701-797b (1994).  Koerner challenges the court's decision in a variety of ways.  Having reviewed the case, we conclude that the District Court did not err.  Koerner has offered no


2
evidence to show that he is "otherwise qualified" for either of the existing positions in question or that reasonable accommodation is possible.  We reject as legally meritless his argument that the Postal Service had a duty to create for him a position comparable to the high-level management position he once held.  Similarly, he has shown no basis upon which a court could find that he was a victim of unlawful discrimination.  Accordingly, the order of the District Court is


3
AFFIRMED. See 8th Cir.  Rule 47B.



1
 The Honorable D. BROOK BARTLETT, Chief Judge, United States District Court for the Western District of Missouri